Mr. Justice White
concurring:
We have repeatedly held that article XX of the constitution vests in the people of the city and county of Denver supreme legislative power in municipal matters, and frees them from legislative interference by the general assembly in respect thereto. But we have never held that the control and conduct of elections of public officers at any time or place, within the state, is solely of municipal or local concern. On the contrary, it seems clear, under the express provisions of the constitution, that the exercise of the elective franchise must necessarily be under the control of the sovereign power. The power vested in the people of the city and county of Denver can in no wise infringe upon, or invade the power retained by all the people of the state to themselves, or to the general assembly, which is the representative of all the people. So, if we take the constitution as it stands, with article XX written therein, and construe it as a whole, we may readily ascertain and distinguish the legislative powers of all the people to be exercised by and through the general assembly, and the legislative powers of a portion of the people which may be exercised by the people of the municipality known as the city and county of Denver. Let us briefly consider some of the provisions of the constitution as it now is.
*572Sec. 2 of article XX, inter alia, declares that:. “The officers of the city and county of Denver shall be sueldas by appointment or election may be provided for by the charter; and the’jurisdiction, term of office, duties and qualifications of all such officers shall be such as in the charter may be provided; but every charter shall designate the officers who shall, respectively, perform the acts and duties required 'of county officers to be done by the constitution or by the general law, as far as applicable.”
The language quoted is the sole basis of the contention that power is vested in the people of the city and county of Denver to control and conduct elections therein. Even if this provision stood atone, we think it doubtful.if such construction could be properl}' ascribed to it. The purpose of the section is apparently plain. It deals with officers of the city and county of Denver, and, inter alia, declares, that they “shall be such as by appointment or election may be provided for by the charter.” Now, the subject dealt with is officers, not elections or appointments. Under the provision two classes of officers, niay exist: one, an appointed class, and the other, an elected class. The mandate of the constitution is, that the charter shall provide as to the two classes. It does not undertake to vest the control or conduct of such elections in the framers of a charter. If.this be not the meaning of the section when standing alone, it certainly is its meaning when considered in connection with other constitutional provisions. Sec. 11 of article VII says: “The general assembly shall pass laws to secure the purity of elections, and guard against abuses of the elective franchise.” If the general assembly has no power over the control and ponduct of elections within the city and county of Denver, how can it pass laws to secure the purity of elections and guard against abuses of the elective franchise therein? *573Plow can the general assembly secure the purity of elections in which it has no concern or over which it has no jurisdiction? How can it guard against abuses of the-elective franchise when exercised upon matters not within the scope of its legislative power? How can it perform the constitutional duty, by general law, to regulate, the manner of trial and designate the courts and judges by whom all classes of election contests, not otherwise provided for in the constitution, shall be tried ?
It is sought to answer this by the assertion that' the constitutional command to the general assembly to páss laws to secure the purity of elections, and to .provide for election contests, passed to. the people of the city.and county of Denver so far as municipal elections are concerned, and the duty in that respect rests upon the municipality, and there is no evidence to indicate that the people of the city and county of Denver are more likely to ignore these provisions than the legislature. For many reasons readily apparent, such argument is logically defective and unsound. The constitution places the particular duty upon the general assembly, not upon a municipality. Moreover, the argument assumes a false premise, to wit, that the control and conduct of elections for public officers of a municipality has only a local or municipal significance. The character of power that controls and regulates in such matters is the crux of the controversy here. As a crime or misdemeanor in this state is the intentional violation of a public law, and can only be punished as -a crime by the sovereign power, in the name of the people of the state, how can the municipality of the city and county of Denver pass laws to secure the purity of elections? So, contrary to the assertion on behalf of plaintiffs in error, there is evidence to indicate that the people of the city and county of Denver are more likely *574than the general assembly to ignore those provisions of the .constitution. The evidence is, that the latter, having the power, can perform the duty imposed;' the former, having no such power, are impotent in that respect.
But it is next said, that article XX does not deprive the general assembly from passing laws with respect to the purity of elections which will cover municipal .elections in the city and county of Denver; that it may declare an act committed in any place in the state a crime; that murder, larceny and all other crimes committed in the city and county of Denver are defined and punished under the general laws of the state, and so illegal voting, ballot box stuffing, and other election crimes in municipal elections therein may be defined and punished under the general laws of the state.
The assertion is evidently true, but can not be so if the exclusive power to regulate and control such municipal elections is vested by the article in the people of the city and county of Denver. While it is true the general assembly may declare an act committed in any place in the state a crime, the act constituting the crime must be against a state law, not a law applicable alone to a municipality. It is also true that murder, larceny and all other crimes committed in the city and county of Denver are defined and punished under the general laws of the state, but it is equally true that ever}' element which it takes to constitute murder or larceny in one portion of the state is essential to constitute such offenses respectively in every other part of the state. So, what constitutes illegal voting, ballot box stuffing, or other crimes against the election law in the city and county.of Denver, must necessarily be an essential element in such crimes elsewhere throughout the state. This is necessarily true because the constitution inhibits the enactment of a special *575or local law where a general law can be made -applicable. Art. V, section 25.
A further argument is, that in the various charters under which the municipality known as Denver, operated prior to the adoption of article NX of the constitution, the general assembly provided for the appointment and election of municipal officers, and the preparation for and conduct of municipal elections, and that the general assembly having previously exercised such power, the people of the municipality of the city and county of Denver can exercise like power after the adoption of the article, because this court has repeatedly declared that the article conferred upon them “every power possessed by .the legislature in the making of a charter for Denver.” The argument is based upon the assumption, that “before the adoption of article XX, Denver operated under- charters granted by the general assembly.” Herein lies the error of the argument. Prior to the adoption of article XX, Denver operated under a charter granted by the territorial legislature, not acting under the constitution, with. such amendments to that charter as the general assembly, under the constitution, enacted. As the rights of the municipality then known as Denver, were under a charter unaffected by the constitution, the general assembly' presumably acted upon the theory, that a general law was inapplicable, and under the constitutional provision, section 25, article VII, supra, embodied in a special law the constitutional requirement imposed upon it to control and regulate the elective franchise.
Moreover, it was the general assembly that made such provisions, and thus the power exercised was within the strict letter and spirit of the constitution. When it is conceded, as it is, that the state is concerned in municipal elections in Denver in the same reg-ard that it is to the *576police regulations thereof, the unsubstantial character of the position of plaintiffs in error is made more ápparent. The regulation or prohibition of the sale of intoxicating liquors is essentially a police regulátion, yet wé have declared that the sovereign power of the state, by the adoption of article XX of the constitution, in no wise surrendered the control thereof to the people of the city and county of Denver, and that such matters are to be governed by general law enacted by the general assembly. Is it possible that the exercise of the elective franchise in such territory is of less concern to the sovereign power, to wit, the people at large, than is the regulation or sale of intoxicating liquors therein? The wrongful exercise of either' engenders disrespect for law, uproots the conscience of the people, and may subvert the foundations of government. Both essentially concern the state in its entirety. We should neither add to, subtract from, nor subvert the constitution of the state, and for that reason the judgment of the trial court should be affirmed.